DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 13, 2019, October 1, 2020, and December 14, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  For clarity of record, examiner notes that NPL documents #4 (Red Hat, “Memory Tuning on Virtual Machines”) and #24 (Chiang et al. “Working Set-based Physical Memory Ballooning”) in the October 2020 IDS are annotated with publication dates.

Claim Objections
Claims 8-14 are objected to because of the following informalities:  
Claim 8
Claims 9-14 are objected to for dependence on claim 8.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 2, 4, 5, 8, 9, 11, 12, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin (US 2015/0199209, as provided in applicant’s IDS) in view of Li et al. (US 2020/0409740). 
Regarding claim 1, Tsirkin teaches a method (Fig. 3, method 300) comprising: 
identifying, by a virtual machine running on a host computer system, a first memory page (as part of the inflation of a memory balloon at step 302, “memory manager 170 inflates memory balloon 134 by sending a request comprising a target balloon size to balloon driver 132. Balloon driver 132 then may inflate memory balloon 134 by pinning a corresponding amount of requested guest memory 164 in the memory balloon 134,” [0061], where Fig. 1 shows the memory balloon/balloon driver operating within a guest OS 130 within a virtual machine 115 running on host machine 100; necessarily, to pin particular memory pages, the memory pages must be identified); 
identifying a second memory page residing in a hinting buffer associated with the virtual machine (Fig. 3, step 308, “memory manager 170 sends a request to balloon driver 132 with a reduced target size for memory balloon 134. In one example, balloon driver 132 responds by returning a corresponding amount of memory pages from memory balloon 134 back to guest memory 164,” [0065]; necessarily, in order to return the memory pages back to guest memory, an identification of the memory page must occur); 
moving the second memory page (Fig. 3, step 308, where deflating the memory returns memory pages back to the guest memory, as cited above); and 
notifying the host computer system of an identifier of the first memory page (Fig. 3, step 304, “the hypervisor 140 receives a memory page from the guest 160,” [0062], where Fig. 1 shows the hypervisor as part of the host OS and consequently can be considered as part of the host computer system).
Tsirkin fails to teach where the first memory page is referenced by a free memory list maintained by the virtual machine, and as such fails to teach where the moving the second memory page is to the free memory list.  Tsirkin also fails to teach the step of:
Disassociating the first memory page from the free memory list. 
Li’s disclosure relates to a virtualized system with hypervisors and VM’s, and specifically discusses ballooning and as such comprises analogous art.
As part of this disclosure, as part of the inflation process of ballooning, the balloon driver obtains memory pages from a free list, see [0042].  For the deflation process, the guest can reclaim pages, see [0042]; while not explicitly defined as reclaiming pages back to the free list, this would be the necessary result of the memory page being returned to the guest after deflation, before the page can be allocated again by the guest.
An obvious modification can be identified: utilizing a free list of memory pages from which to obtain memory pages during the ballooning process with inflation/deflation.  Such a modification reads upon the identification of the first memory page referenced by a free memory list, where since the free memory list is specifically the list free memory pages for the 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Li’s free list use for the ballooning process, as selecting free memory pages for pinning/ballooning increases the likelihood that the guest OS is not currently utilizing the memory page/in need of any data that may be found in that memory page.
Regarding claim 2, the combination of Tsirkin and Li teaches the method of claim 1, but Tsirkin teaches wherein notifying the host computer system of the identifier of the first memory page causes the host computer system to reuse a physical memory page that is allocated to the first memory page (“In an example, memory pages pinned in a memory balloon 132 are unavailable to the guest 160. Thus, corresponding pages of host memory 128 may be returned to hypervisor 140,” [0062], teaching that host pages that were originally allocated to a guest are now available to the host system). 
Tsirkin fails to teach where this re-using occurs without copying the first memory page to a persistent storage.  Tsirkin does not go into detail about how to handle the pinning of the corresponding amount of requested guest memory, and as such is not clear about how to handle data that was potentially located in the first memory page. 
As part of the ballooning process, Li discloses that one goal is to reclaim VM memory pages without accessing VM data, where the pages are unmapped from the VM page tables,  scrubbed to not leak data, and then assigned to the host to utilize, see [0042].  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Li’s unmapping/scrubbing process into Tsirkin’s inflation process when ballooning, as this provides additional security to VM data to prevent potential access by the host. 
Regarding claim 4, the combination of Tsirkin and Li teaches the method of claim 1, and Tsirkin teaches the method further comprising: 
responsive to receiving a notification from the host computer system, moving the second memory page to the hinting buffer (Fig. 3, hypervisor inflating a memory balloon on guest by sending a request for a target balloon size, step 302, see [0061]; as “a notification” has no specific reference to a point in time nor particular definition of what the notification means, the broadest reasonable interpretation would include a request at some point in time, whether later or earlier, to inflate the balloon resulting in the second memory page being pinned/moved to the balloon, reading upon the limitation of the claim).
Regarding claim 5, the combination of Tsirkin and Li teaches the method of claim 1, and Tsirkin teaches the method further comprising: 
allocating, by a balloon memory driver of the virtual machine, a plurality of memory pages to the hinting buffer (“Balloon driver 132 then may inflate memory 
Regarding claim 8, Tsirkin teaches a system (Fig. 5, system 500) comprising: 
a memory (any of memories 504, 506 ,516); and
a processing device operatively coupled to the memory (Fig. 5, processing device 502), the processing device to perform the method of claim 1 (see [0076]; see also [0087]).  
Examiner notes that the notifying limitation of claim 8 recites notifying a hypervisor, not a host computing system, but as the rationale of claim 1 relies on notifying the hypervisor of the host computer system, and Fig. 1 shows the hypervisor communicating with the VM’s, the rationale of claim 1 still applies. 
Claims 9, 11, and 12 are rejected according to the same rationale of claims 2, 4, and 5.  Examiner notes that claims 9 and 11 refer to the hypervisor instead of host computing system, but the rationale of claims 2 and 4 relies on Tsirkin’s hypervisor and as such still applies. 
Regarding claim 15, Tsirkin teaches a non-transitory machine-readable storage medium storing executable instructions that, when executed by a processing device, cause the processing device to perform the method of claim 1 (Fig. 5, computer-readable medium 524 stores instructions for execution, see [0081], see also [0087]).
Examiner notes that the notifying limitation of claim 15 recites notifying a hypervisor, not a host computing system, but as the rationale of claim 1 relies on notifying the hypervisor 
Claims 16, 18, and 19 are rejected according to the same rationale of claims 2, 4, and 5.  Examiner notes that claims 16 and 18 refer to the hypervisor instead of host computing system, but the rationale of claims 2 and 4 relies on Tsirkin’s hypervisor and as such still applies.
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin in view of Li, and further in view of Weissman et al. (US 2013/0290595).
Regarding claim 6, the combination of Tsirkin and Li teaches the method of claim 1, but fails to teach wherein moving the second memory page to the free memory list is performed responsive to evaluating a memory pressure metric.  Tsirkin refers to memory pressure with regards to shifting memory pressure from a host to a guest in [0037], but this context is for inflating a balloon, interpreted to read upon moving memory pages to a hinting buffer of a VM, not moving the memory page to the free memory list as claimed.  Li refers to memory pressure in guests in [0042], but this is described as a result of inflating/deflating the memory balloon, not a cause to inflate/deflate. 
Weissman’s disclosure is related to adjusting balloons in a virtualized environment and as such comprises analogous art.
As part of this disclosure, Weissman notes that the resource scheduler in the hypervisor may instruct the balloon driver of a particular VM to inflate or deflate, see [0020].  Of particular note is that Weissman provides a condition for when the resource scheduler issues these inflate/deflate commands: “The inflate command would be issued when host computer system 100 comes under memory pressure. The deflate command would be issued when the memory 
An obvious modification can be identified: incorporating metrics to identify when inflation/deflating a balloon is required by a hypervisor/VM.  Such a modification reads upon the limitation of the claim, as deflating the balloon (i.e. moving memory pages to the free memory list) is done responsive to certain memory metrics being met.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Weissman’s metrics to determine when to inflate/deflate VM balloon’s with Tsirkin’s ballooning process, as the metrics provide a reasonable method to automate the ballooning process and tying the VM/host performance to conditions and whether inflating/deflating a balloon is necessary. 
Claims 13 and 20 are rejected for the same rationale of claim 6.
Allowable Subject Matter
Claims 3, 7, 10, 14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 3, 10, and 17 recite, using claim 3 for exemplary language, the step of: 
responsive to receiving a completion notification from the host computer system, moving the first memory page to the hinting buffer. 
The moving of a page to the hinting buffer has been interpreted in the art rejection to the claims above to refer to balloon inflation, in particular the step of pinning the memory page in a guest OS to the balloon.  Claim 3 requires that this moving of a memory page to a hinting buffer be performed in response to receiving a completion notification from the host computer system.  
This is not how Tsirkin performs a balloon inflation, which is simply in response to a request from the hypervisor, see [0061]. The hypervisor’s request to inflate cannot be reasonably interpreted to be a notification of completion by the hypervisor.  Following the request, the guest OS makes the ballooned pages available to the hypervisor – there is no completion notification from the host computer system prior to the pinning.  
Li’s disclosure does refer to notifications, but where a VM’s balloon driver notifies the corevisor on the host about pages that are inflated, see [0042].  Again, this does not reasonably teach that a completion notification of some sort originates from the hypervisor, let alone that the inflation of the balloon is performed responsive to this notification.

In a search of the art, the closest art found is Naenko et al. (US 10,496,547), which provides for a VM disk cache where a low memory situation can lead to a quick reclamation of host physical memory, which is followed by un-mapping and de-allocate it from guest physical address space, see Fig. 2, steps 206, 208, as well as Col. 9, Lines 21-33, which is similar to the process of preventing the guest OS from using it or pinning it in a balloon inflation, as the process results in freeing up memory pages for use by VM’s other than a first VM.  However, this process is not the same as pinning the memory pages in a ballooning process, and is explicitly described as different from a conventional guest balloon inflation, see Col. 9. Line 62-Col. 10, Line 4. As such, while Naenko describes a process where un-mapping/de-allocation is performed in response to a reclamation of the host physical memory, a modification to render the limitation obvious is not clear or reasonable, as it is not clear how such a modification would function with Tsirkin’s ballooning process.
Consequently, this leads to a determination of allowable subject matter. 
Claims 7 and 14 recite, using claim 7 for exemplary language, “wherein moving the second memory page to the free memory list and disassociating the first memory page from the free memory list are performed by an atomic operation.”  The rejection of the independent claims are noted for treating the moving and disassociating as part of separate operations (inflating/deflating a memory balloon) within a method, so cannot be considered to teach these . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Naenko, as cited above,
Van Riel (US 2013/0031293) utilizes a bitmap to track memory page statuses in the context of VMs,
Li et al. (US 2014/0108764) and Deguillard et al. (US 2015/0161056) discuss using different events/states/metrics to determine when to adjust balloons,
Gupta et al. (US 9,910,774) discusses reconfiguring memory for use by either VM’s or hypervisors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093. The examiner can normally be reached Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.H./Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139